Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2016

                                     No. 04-16-00449-CR

                                     Eugene TIDWELL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR4975
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER
       The reporter’s record was due August 15, 2016. On August 23, 2016, court reporter Kay
Gittinger filed a request for an extension of thirty days from August 23 to file the record. We
grant the motion in part and order Kay Gittinger to file the reporter’s record by September 14,
2016. See Tex. R. App. P. 35.3(c) (stating court of appeals must not grant an extension
exceeding thirty days in an ordinary appeal).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court